ALLOWANCE
This action is in response to the RCE filed 7/27/2021.  Claims 1-6, 9-12 and 14-15 are pending.  Claims 1-6, 9-12 and 14-15 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.
Response to Amendment
No amendments were made to the pending claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 
Reasons for Allowance
The reasons for allowance presented in the 5/14/2021 Notice of Allowance still apply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agarwal et al. (US 2014/0004875 A1) is related to assigning weights based upon presence duration.
Mayer et al. (US 7,890,869 B1) is related to network vulnerability visualization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492